DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 05/21/21 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a content of the boron nitride is 20% by volume or more and 80% by volume or less in 100% by volume of the insulating sheet” which is confusing given that it is not clear whether this content refers the boron nitride in the region having a thickness of 10% or the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims	1-2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murai et al. (US 2006/0204733). 
Regarding claim 1, Murai et al. teaches an insulating sheet (See Abstract, paragraph [0009]) comprising: a thermosetting component (epoxy resin, paragraph [0054]); and boron nitride (paragraph [0046]), the insulating sheet inherently having a first surface on one side in a thickness direction and a second surface on the other side in the thickness direction (Fig. 3). Given that Murai et al. teaches filler having different average diameters that increase from the first surface towards the second surface (paragraph [0046], Fig. 3) and given that the thicknesses of, it is clear that the first average major diameter of the filler in a region having a thickness of 10% of a thickness, from the first surface toward the second surface is smaller than the second average major diameter of the fillers in a region having a thickness of 90% of a thickness of the sheet, from the second surface toward the first surface.
Regarding claim 2, given that Murai et al. teaches average particle diameters of fillers 20a, 20b, and 20c to be approximately 1 µm, approximately 10, µm and approximately 20 µm, respectively (paragraph [0047]) and given that each average particle diameter is within the claimed range, an absolute value of a difference between the first average major diameter, i.e. 1 µm and the second average major diameter, i.e. average of the remaining fillers having diameters of approximately 1 µm, approximately 10, µm and/or approximately 20 µm, would clearly fall within that presently claimed.
Regarding claim 4, Murai et al. teaches wherein the first average major diameter is 1 µm (paragraph [0047]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (US 2006/0204733) in view of Pham et al. (US 2015/0252242).
Murai et al. is relied upon as disclosed above.
Regarding claims 3 and 5, Murai et al. fails to teach the average aspect ratio and content of boron nitride as claimed.
However, Pham et al. teaches an electrically insulating sheet comprising spherical boron nitride particles, wherein the aspect ratio of the spherical boron nitride particles is 1-2 (See Abstract, paragraphs [0011]-[0012] and [0034]). Further, Pham et al. teaches an amount of the spherical boron nitride particles is 75 vol% -99 vol% with respect to the total amount of boron nitride (paragraph [0041]) and a content of the boron nitride is 40-80 vol% in the insulating sheet (paragraph [0011]). Therefore, a content of the spherical boron nitride particles of the insulating sheet is approximately 30% by volume to 79% by volume which falls within the claimed range of 20% by volume or more and 80% by volume or less in 100% by volume of the insulating sheet.
It would have been obvious to one of ordinary skill in the art to choose an amount of spherical boron nitride particles and average aspect ratio, including that presently claimed, in order to impart the desired thermal conductivity in a particular direction (Pham et al., paragraph [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787